Case 1:18-cv-00278-CFC Document 142 Filed 08/25/20 Page 1 of 2 PageID #: 3799




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE


OSMOTICA PHARMACEUTICAL US LLC and
VERTICAL PHARMACEUTICALS, LLC,
                    Plaintiffs,
                     v.
ADAMAS PHARMACEUTICALS, INC. and            Civil Action No. 18-278-CFC
ADAMAS PHARMA, LLC,
                                            REDACTED VERSION
                    Defendants.




   LETTER TO THE HONORABLE COLM F. CONNOLLY FROM ADAM W. POFF
                  REGARDING JOINT STATUS REPORT


                                       YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                       Adam W. Poff (#3990)
                                       Pilar G. Kraman (#5199)
                                       Rodney Square
                                       1000 North King Street
                                       Wilmington, DE 19801
                                       (302) 571-6600
                                       apoff@ycst.com
                                       pkraman@ycst.com

                                       Attorneys for Plaintiffs Osmotica
Dated: August 18, 2020                 Pharmaceutical US LLC and
                                       Vertical Pharmaceuticals, LLC
Case 1:18-cv-00278-CFC Document 142 Filed 08/25/20 Page 2 of 2 PageID #: 3800
                                                                                       WILMINGTON
                                                                                      RODNEY SQUARE

                                                                                        NEW YORK
                                                                                ROCKEFELLER CENTER

                                                                                          Adam W. Poff
                                                                                         P 302.571.6642
                                                                                         F 302.576.3326
                                                                                         apoff@ycst.com

                                        August 18, 2020


VIA CM/ECF

The Honorable Colm F. Connolly
for the District of Delaware
844 N. King Street
Wilmington, DE 19801-3555


             Re: Osmotica Pharmaceutical US LLC, et al. v. Adamas Pharmaceuticals, Inc,. et al.,
                 C.A. No. 18-278-CFC

Dear Judge Connolly:

        We represent Plaintiffs Osmotica Pharmaceutical US LLC and Vertical Pharmaceuticals,
LLC in the above-captioned matter, which the Court stayed on May 23, 2019 (D.I. 88) at the
parties’ joint request. We submit this letter jointly with counsel for Defendants Adamas
Pharmaceuticals, Inc. and Adamas Pharma, LLC
                                          .



      The parties will submit the next joint status report on September 1, 2020 pursuant to the
Court’s May 23 Order (D.I. 88) staying the case.

                                                    Respectfully submitted,

                                                    /s/ Adam W. Poff

                                                    Adam W. Poff (No. 3990)

cc: All Counsel of Record via e-mail


26848110.1




                               Young Conaway Stargatt & Taylor, LLP
                      Rodney Square | 1000 North King Street | Wilmington, DE 19801
                        P 302.571.6600 F 302.571.1253 YoungConaway.com
